DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 30 July 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 10 June 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 7-11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, GB 1291056 in view of Smits et al., US 20170295814.
Regarding claims 1, 7, 17, Clarke teaches a method of brewing a flash brewed coffee concentrate, the method comprising:
 flash brewing ground coffee to brew a hot coffee extract. Clarke teaches, “According to the present invention there is provided a process for producing an aqueous coffee composition containing at least two different species of coffee solids in desired proportions which comprises (a) producing an aqueous extract from roasted and ground coffee particles, containing one 
mixing the hot coffee extract (i.e., extract b) with a frozen concentrated coffee extract (extract a is said to be “cooled” p.3, l.66) to chill the hot coffee extract to a temperature less than 130⁰F while increasing the concentration of the hot coffee extract to form a flash brewed coffee concentrate. Clarke teaches, “It is recommended to admix the concentrated aqueous coffee extract, which is rather viscous, with the extract rich in desirable aroma-imparting ingredients in amounts which will produce a composition containing each species of coffee solids in the desired proportion at temperatures above room temperature: e.g. at about 50⁰C. On account of its viscosity the concentrated coffee extract is preferably used warm e.g. at about 50⁰C. It is desirable that the lowest possible temperatures consistent with effective mixing of the two extracts be used. At low temperatures the mixture is also rather viscous and the rate of admixture is much more rapid at temperatures of about 50⁰C and a uniform mixture is readily obtained.” (p2, l. 95-110).  Thus, Clarke teaches mixing extract a while extract b is at a temperature of less 
As stated above, Clarke states the aqueous coffee extract rich in desirable aroma-imparting ingredients is “cooled”, whereas the present claim stated “a frozen concentrated coffee extract”. 
Smits also teaches a method of making a coffee concentrate by mixing different extracts and states the primary extract “is of very high sensorial quality and is highly concentrated” (i.e., high aroma imparting) and is directly cooled to frozen temperature [0045]. 
Thus, given that both Clarke and Smits are directed to mixing different coffee extracts to obtain a more concentrated concentrate and both teach obtaining and cooling the high aroma imparting extract, one would have been motivated to modify the invention of Clarke by cooling the aqueous coffee extract rich in desirable aroma-imparting ingredients to temperatures (frozen) taught by Smits, for the purpose of protecting the aroma components.  
It is also noted that while Clarke does not expressly disclose the hot coffee extract as “flash brewed”, Clarke does teach, “[a]ny method of extraction may be used in producing both of the aqueous extract and the concentrated aqueous coffee extract” (page 2, lines 1-8) and provides a specific example using percolator extraction. Smits teaches percolator extraction uses temperatures between 70℃ and 120℃ (158℉-248℉) and “a cycle mostly takes up between 10 and 60 minutes” [0040]. Thus, not only would it have been obvious to one of ordinary skill to brew coffee with the well-known/utilized “flash brew” method, one would have reasonable expected the percolator extraction of Clarke to be within the percolator extraction parameters discussed by Smits. Therefore, Clarke is considered “flash brewed”.  
Regarding claim 2, claim 1 is applied as stated above. Modified Clarke does not expressly disclose coarsely grinding roasted coffee beans to form the ground coffee before flash brewing the ground coffee. However, modified Clarke does disclose the use of ground coffee and it would have been extremely obvious and common sense for one to grind roasted coffee bean to any desired grind size to obtain ground coffee for the beverage.
Regarding claims 8 and 9, claim 1 is applied as stated above. As stated above, Clarke states the aqueous coffee extract rich in desirable aroma-imparting ingredients is “cooled” and one would have been motivated to modify the invention of Clarke by cooling the aqueous coffee extract rich in desirable aroma-imparting ingredients to temperatures (frozen) taught by Smits, for the purpose of protecting the aroma components. Clarke further provides an example wherein the frozen concentrate is warmed to 70℃ (before mixing with the hot coffee extract (p. 3, l. 67) and teaches benefits of mixing at warm temperature (p2, l. 95-110).  While Clarke provides one temperature example, Clarke does not expressly teach a required warming temperature and it would have been within the skill level of one of ordinary skill in the art to optimize the temperature (MPEP 2144.05). 
Regarding claims 10 and 11, claim 1 is applied as stated above. Clarke provides a method of mixing both a frozen concentrated coffee extract and a hot coffee extract (see rejection of claim 1). While modified Clarke does not expressly teach a “mixing kettle” or pumping the ingredients into a mixing kettle, Clarke does explicitly teach “mixing” and it would have been obvious to one to use any device capable of mixing and capable of placing the ingredients into the mixing device. Furthermore, applicant is reminded that “Selection of any order of mixing ingredients is prima facie obvious.” (MPEP 2144.04).
Regarding claim 16, claim 1 is applied as stated above. Clarke teaches further processing the flash brewed coffee concentrate to produce a ready-to-drink or ready to serve product (p.3,l. 20-50).

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, GB 1291056 in view of Smits et al., US 20170295814 and Coffeeresearch.org (https://web.archive.org/web/20080801112324/http://www.coffeeresearch.org/coffee/roasting.htm). 
Regarding claims 3-4, claim 2 is applied as stated above. Modified Clarke does not expressly state particulars regarding roasting coffee beans, however, it would have been within the skill level of one of ordinary skill in the art to determine the level of roasting for the desired final coffee product. Furthermore, Coffeeresearch.org teaches roasters use the Agtron scale to determine roast consistency and analyze the color of coffee beans and that each roast color corresponds to a different Agtron number, with 60-50 corresponding to the color changes from light brown to medium brown. Coffeeresearch.org also provides a teaching with respect to roasting temperature and times (first crack, etc.). Thus, it would have been obvious to one to roast the beans of modified Clarke to the desired roast for the reason of obtaining the desired roast of beans. 

Claims 5, 6, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, GB 1291056 in view of Smits et al., US 20170295814 and Gloess et al. Comparison of nine common coffee extraction methods: instrumental and sensory analysis (https://link.springer.com/article/10.1007/s00217-013-1917-x).
Regarding claims 5, 6, 18, and 19, claims 1 and 17 are applied as stated above. Modified Clarke does not expressly state particulars regarding the Brix value of the extract/concentrate, however, it would have been within the skill level of one of ordinary skill in the art to determine the correct ground coffee and brewing parameters to obtain the desired sugar content (⁰Brix) in the extract/concentrate.  Furthermore, Gloess discloses how Brix varied amongst extraction methods and total solids concentration (entire document). Thus, it would have been obvious to one to extract the coffee concentrate of modified Clarke within parameters which would produce the desired sweetness level for the reason of obtaining the desired tasting product. 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, GB 1291056 in view of Smits et al., US 20170295814 in view of Kappenberg US 2,204,896.
Regarding claims 12-14, modified Clarke is applied as stated above. Modified Clarke teaches mixing and chilling the flash brewed concentrate to a temperature of less than 45℉ (p.3, lines 1-50); however, the prior art does not expressly disclose heating the flash brewed coffee concentrate. Kappenberg teaches a method of producing an aqueous coffee concentrate wherein the concentrate is subjected to heating in at a temperature in the range of about 70-90℃ (158℉-194℉) to prevent spoilage due to yeast, mold, etc. (col. 1, lines 1-55; col. 2, lines 15-30). One would have been motivated to modify the invention of modified Clarke by pasteurizing the extract prior to freezing, by methods taught by Kappenberg, to prevent spoilage due to yeast, mold, etc.
Regarding claim 15, claim 12 is applied as stated above. As Kappenberg teaches heating an aqueous extract to temperatures above boiling, thus the boiling solution would be agitated. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2007/003683 in view of Coffeeresearch.org and Cheng US 2007/0224330 and Gloess et al. Comparison of nine common coffee extraction methods: instrumental and sensory analysis Jones et al. US 2010/0034949.
Regarding claim 20, Inoue discloses a method of brewing a flash brewed coffee concentrate, the method comprising roasting and grinding coffee beans to produce ground coffee [0012]. Inoue does not expressly state particulars regarding roasting coffee beans, however, it would have been within the skill level of one of ordinary skill in the art to determine the level of roasting for the desired final coffee product. 
Furthermore, Coffeeresearch.org teaches roasters use the Agtron scale to determine roast consistency and analyze the color of coffee beans and that each roast color corresponds to a different Agtron number, with 60-50 corresponding to the color changes from light brown to medium brown. Thus, it would have been obvious to one to roast the beans of Inoue to the desired roast for the reason of obtaining the desired roast of beans. 
Inoue further teaches flash brewing the ground coffee in water having a temperature in a range of 165℉ to 205℉ [0024]. While Inoue does not expressly state the time range for extraction, Inoue states “Although conditions such as the extraction temperature during water extraction, extraction time and extraction method are suitably determined depending on the raw material, water extraction should be carried out in accordance with ordinary methods. Furthermore, although there are no particular limitations on the method used for water extraction, a drip method, multi-column method or jet method is employed in the case of coffee” 
Inoue further teaches mixing the hot extract with a concentrated coffee extract (volatile component) which will increase the concentration of volatile components within the mixture, and sterilizing the mixture immediately afterward [0021-0024]. Inoue does not expressly disclose the volatile component as frozen or chilling to a temperature less than 130℉ or the claimed Brix values.
Cheng teaches a coffee extracting method for preventing flavor loss by freezing concentrated coffee extract into ice cubes [0008] wherein said ice cubes maintains volatile flavor components and provides an increase in concentrated coffee extract [0027].  Thus, a person of ordinary skill in the art would have been motivated to modify the invention of Inoue by using a frozen concentrated coffee ice cube, since frozen concentrated coffee ice cube are taught to maintain volatile flavor components and provides an increase in concentrated coffee extract and to chill the concentrate of modified Inoue to a refrigerated temperature, i.e., less than 130℉ for the reasons taught by Cheng. 
With respect to the Brix value of the extract/concentrate, it would have been within the skill level of one of ordinary skill in the art to determine the correct ground coffee and brewing parameters to obtain the desired sugar content (⁰Brix) in the extract/concentrate.  Furthermore, Gloess discloses how Brix varied amongst extraction methods and total solids concentration (entire document). Thus, it would have been obvious to one to extract the coffee of modified Inoue within parameters which would produce the desired sweetness level for the reason of obtaining the desired tasting product. 

While Inoue teaches the final product as confections and snacks [0025], Inoue does not expressly teach chilling the concentrate after heating. 
Jones teaches flash freezing coffee-based liquid into small beads which are stored in a freezer until desired and then reconstituted into a coffee beverage [0006].  
One would have been motivated to freeze the concentrate of modified Inoue to produce frozen coffee bead, as taught by Jones, to allow users to easily prepare a variety of coffee drinks (Jones [0037]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 20 have been fully considered but they are not persuasive. Applicant argues that Inoue fails to teach the coffee concentrate of claim 20, 
This is further supported by applicant’s “IFT Document”, which shows a specific company creates “specialty” extracts and ingredients with “Their team of Product Developers and Food Scientists, S&D is paving the way for a new generation of ingredients that appeal to a healthier and more socially conscious consumer. It’s time for forward-thinking and new experiences.” Thus, the showing of what one particular company does to provide “a new generation of ingredients that appeal to a healthier and more socially conscious consumer” further supports that it would have been obvious to one of ordinary skill in the art to modify brewing parameters to produce a product having the desired sweetness level for the reason of obtaining the desired tasting product. Applicant’s argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            

/DONALD R SPAMER/            Primary Examiner, Art Unit 1799